ALD-095                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-4516
                                       ___________

                         In re: FREDDY RIVERA-MARRERO,
                                                 Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                      (Related to M.D. Pa. Civ. No. 10-CV-02489)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  January 26, 2012
            Before: SLOVITER, FISHER AND NYGAARD, Circuit Judges

                            (Opinion filed: February 2, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Freddy Rivera-Marrero seeks a writ of mandamus, pursuant to 28 U.S.C. § 1651,

directing the United States District Court for the Middle District of Pennsylvania to rule

on his habeas corpus petition.

       An appellate court may issue a writ of mandamus on the ground that undue delay

is tantamount to a failure to exercise jurisdiction. Madden v. Myers, 102 F.3d 74, 79 (3d

Cir. 1996). However, subsequent to the filing of this mandamus petition, the Magistrate

Judge assigned to the case issued a Report and Recommendation recommending that the
habeas petition be denied. We are confident that the District Court will act on the

recommendation without undue delay after the time for objections has expired. Thus,

there is no need for this Court to compel the District Court to exercise its authority.

Roche v. Evaporated Milk Ass’n, 319 U.S. 21, 26 (1943).

       For the foregoing reasons, the petition for a writ of mandamus will be denied.




                                              2